Peb Cubiam,
In tbe court below, this was a petition, presented to it on July 2, 1895, for an appeal from the action of the register of wills, admitting to probate, on October 6, 1886, tbe will of Hiram Nichols, deceased. Tbe purpose of that appeal was to call in question and set aside tbe decree of tbe register admitting tbe will to probate nearly nine years before. The petition was dismissed on tbe ground that it was too late; and thereupon tbe appeal now before us was taken.
As is clearly shown in tbe brief opinion of the' court below, there is no merit in tbe appellant’s case. For reasons given in that opinion tbe decree of tbe orphans’ court is affirmed, and tbe appeal is dismissed with costs to be paid by tbe appellant.